MEMORANDUM**
Karina Guerrero Hernandez petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming the Immigration Judge’s (“IJ”) decision denying petitioner’s application for cancellation of removal based on a finding that she was statutorily ineligible for such relief. See 8 U.S.C. § 1229b(b)(1) (outlining the statutory requirements for obtaining cancellation of removal, including the requirement that the alien not have been convicted of certain delineated criminal offenses).
Respondent’s unopposed motion for summary disposition is granted because *558the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Summary disposition is appropriate because petitioner is ineligible for cancellation of removal due to her conviction of a crime of domestic violence, which was not disputed before the agency or in this court. See Gonzalez-Gonzalez v. Ashcroft, 390 F.3d 649 (9th Cir.2004) (domestic violence conviction renders alien ineligible for cancellation of removal). Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.